In an action to obtain a judgment declaring null and void a building permit issued to the defendant church by the defendant Baldwin as Chief Building Inspector of the Town of Hempstead, and to enjoin the church from maintaining upon its premises any structure which does not conform to the local building zone ordinance, both defendants appeal from an order of the Supreme Court, Nassau County, dated June 24, 1960, denying their respective motions for summary judgment. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldoek, Ughetta, Christ and Brennan, JJ., concur.